Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 2, 2020

                                    No. 04-20-00220-CR

                               Rickey Donnell CRAWFORD,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 7034
                                Steve Hilbig, Judge Presiding


                                       ORDER

       Appellant has filed a motion for extension of time in which to file appellant’s brief.
Appellant’s motion is GRANTED. Appellant’s brief is due on or before September 23, 2020.
Further requests for an extension of time in which to file appellant’s brief will be
disfavored.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court